EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan G. Dobbs (Reg. No. 68,213) on 1/31/2022.
The application has been amended as follows: 

Rewrite claim 1 as follows:
Claim 1:    A method performed by a network management system (NMS) device that manages a network, the method comprising:
              generating, by processing circuitry of the NMS device, in accordance with a device management protocol, a configuration change request representing a transaction having a first sub-transaction specifying a first configuration change for a network device of the network and a second sub-transaction specifying a second configuration change for the same network device, wherein the configuration change request indicates a transaction identifier for the transaction, indicates a first sub-transaction identifier for the first configuration change, and indicates a second sub-transaction identifier for the second configuration change; 
              outputting, by the processing circuitry, the configuration change request to the network device that represents the transaction having the first sub-transaction specifying the first configuration change for the network device of the network and the 
              receiving, by the processing circuitry, a reply message from the network device indicating the transaction identifier output in the configuration change request, the reply message including a first response element specifying that the first configuration change is successfully committed at the network device and indicating the first sub-transaction identifier output in the configuration change request and a second response element specifying that the second configuration change is not successfully committed at the network device and indicating the second sub-transaction identifier output in the configuration change request;
in response to receiving the reply message including the first response element specifying the first configuration change is successfully committed at the network device and indicating the first sub-transaction identifier output in the configuration change request, 
updating, by the processing circuitry, configuration data for the network to include the first configuration change; and
           in response to receiving the reply message including the second response element specifying the second configuration change is not successfully committed at the network device and indicating the second sub-transaction identifier output in the configuration change request, refraining from updating, by the processing circuitry, the configuration data for the network to include the second configuration change.

Claim 6 (Canceled);

Rewrite claim 10 as follows:
Claim 10: A network management system (NMS) device comprising:
a control unit;
              a configuration datastore configured to store configuration data; and
              a device configuration manager executing on the control unit of the NMS device to:
              generate, in accordance with a device management protocol, a configuration change request representing a transaction having a first sub-transaction specifying a first configuration change for a network device of the network and a second sub-transaction specifying a second configuration change for the same network device, wherein the configuration change request indicates a transaction identifier for the transaction, indicates a first sub-transaction identifier for the first configuration change, and indicates a second sub-transaction identifier for the second configuration change; 
              output the configuration change request to the network device that represents the transaction having the first sub-transaction specifying the first configuration change for the network device of the network and the second sub-transaction specifying the second configuration change for the same network device; [[and]]
              receive a reply message from the network device indicating the transaction identifier output in the configuration change request, the reply message including a first response element specifying that the first configuration change is successfully committed at the network device and indicating the first sub-transaction ;
                         in response to receiving the reply message including the first response element specifying the first configuration change is successfully committed at the network device, update configuration data for the network to include the first configuration change; and
              in response to receiving the reply message including the second response element specifying the second configuration change is not successfully committed at the network device, refrain from updating the configuration data for the network to include the second configuration change.

Claim 15 (Canceled); and 

Rewrite claim 19 as follows:
Claim 19    A method performed by a managed device of a network, the method comprising:
              receiving, by processing circuitry of the managed device, from a network management system, a configuration change request representing a transaction having a plurality of sub-transactions, wherein each sub-transaction of the plurality of sub-transactions specifies one or more respective configuration changes for the managed device, wherein the configuration change request indicates a transaction identifier for 
selectively installing, by the processing circuitry, for each sub-transaction of the plurality of sub-transactions, the one or more respective configuration changes at the managed device;
              constructing, by the processing circuitry, a reply message based on the selectively installing, wherein the reply message indicates the transaction identifier indicated in the configuration change request and comprises, for each sub-transaction of the plurality of sub-transactions, a respective response element indicating whether the managed device committed the one or more respective configuration changes in a running configuration for the managed device and indicating the respective sub-transaction identifier indicated in the configuration change request, wherein the reply message comprises, for a first sub-transaction of the plurality of sub-transactions, the respective response element indicating that the one or more respective configurations are successfully committed at the managed device and, for a second sub-transaction of the plurality of sub-transactions, the respective response element indicating that the one or more respective configurations are not successfully committed at the managed device; [[and]]
              outputting, by the processing circuitry, to the network management system, the reply message, wherein the network management system is configured to, in response to receiving the reply message including the first response element specifying the first configuration change is successfully committed at the network device, update configuration data for the network to include the first configuration change and, 
in response to receiving the reply message including the second response element specifying the second configuration change is not successfully committed at the network device, refrain from updating the configuration data for the network to include the second configuration change.

Reasons for Allowance
The claims 1-5, 7-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Rao et al., U.S. No. 9,094,299) does not teach nor suggest in detail “outputting, by the processing circuitry, the configuration change request to the network device that represents the transaction having the first sub-transaction specifying the first configuration change for the network device of the network and the second sub-transaction specifying the second configuration change for the same network device; in response to receiving the reply message including the first response element specifying the first configuration change is successfully committed at the network device and indicating the first sub-transaction identifier output in the configuration change request, updating, by the processing circuitry, configuration data for the network to include the first configuration change; and in response to receiving the reply message including the second response element specifying the second configuration change is not successfully committed at the network device and indicating the second sub-transaction identifier output in the configuration change request, refraining from updating, by the 
The above features in conjunction with all other limitations of the dependent and independent claims 1-5, 7-14 and 16-20 are hereby allowed.
The dependent claims further limit the independent claims and are consideredallowable on the same basis as the independent claims as well as for the furtherlimitations set forth. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims
Claims 1-5, 7-14 and 16-20 are allowed (renumbered 1-18). 

Cancelled claims
Claims 6 and 15 are cancelled without prejudice or disclaimer. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 11am-8pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
2/7/2022

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447